DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
3.	Claim 11 is objected to because of the following informalities:  in lines 7-8, the claim recites “…for grasping issue between…”.  This is a typo, and it is assumed that it is meant to recited “…for grasping tissue between…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 4-11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kirwan U.S. 2018/0368910 (herein referred to as “Kirwan”) and in view of Ding U.S. 2018/0199986 (herein referred to as “Ding”).
6.	Regarding Claim 1, Kirwan teaches an electrosurgical instrument (Fig. 1) comprising:
	a. at least one shaft member (Fig. 1, ref nums 12 and 14);
	b. an end effector assembly extending distally from the at least one shaft member (Fig. 1, ref num 20 and 18 extending distally from ref nums 12 and 14), the end effector assembly including first and second jaw member (as shown in Fig. 1 and 2, ref num there are two ref nums 18 present) each of the first and second jaw members including an electrically-conductive tissue contacting surface (Fig. 1 and 2, ref num 22, para 0019, “the tips are configured for gripping tissue between opposed surfaces 22…a plating of an electrically and thermally conductive biocompatible material such as gold may be provided on the tip or extending along a portion of the length or the entire length of each tine”; para 0020, “bipolar forceps are shown”), at least one of the first or second jaw members movable relative to one another between a spaced-apart position and an approximated position for grasping tissue between the electrically-conductive tissue-contacting surfaces (para 0019, “tips are configured for gripping tissue between opposed surfaces 22”; para 0020, “proximal ends 16 [of the tines] are electrically connected…gripping pads 36 can be attached to each tine 12, 14 at a suitable location to aid a user in gripping the forceps during use”; para 008, “enabling a user to squeeze the tines together repeatedly to grasp tissue and release the tines to return to their rest position”); and
	c. a heat pipe (Fig. 3, ref num 50) including a proximal body portion (Figs. 3-4, ref num 58 is the proximal body portion) and a flattened distal portion (Fig. 3, ref num 56, para 0021, “the heat pipe can have a flattened…cross-section”), the proximal body portion extending through at least a portion of the at least one shaft member (as shown in Figs. 3 and 4, ref num 58 extends at least a portion of ref nums 12 and 14), and the flattened distal portion extending through at least a portion of the first jaw member (Fig. 3, ref num 56, as shown extends into the tip 20 on tine 12), the heat pipe configured to facilitate drawing heat proximally from the end effector assembly (para 0022, “heat pipe is not limited to transferring heat from the tip to a heat sink displaced at a distance away from the tip”).
	Kirwan fails to teach the moveable jaw members are about a pivot.
Ding U.S. teaches an analogous device (see at least Fig. 1), in which the device controls thermal damage by directing heat/fluid away from the jaw members/end effector assembly (abstract).  The device contains a first and second shaft (Fig. 1, ref num 110a and 110b) and an end effector/jaws assembly (Fig. 1, ref nums 114a and 114b).  The first and second shaft members are configured to pivot from one another via a pin (Fig. 1, ref num 111, para 0038), which then pivots the jaw members/end effector (para 0039).  This allows for the end effector assembly/jaw members to grasp the tissue (para 0008).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kirwan to include that the shaft members and jaws are pivotally coupled together, as it achieves the same desired effect of grasping the target tissue for treatment.

7.	Regarding Claim 11, Kirwan teaches an electrosurgical instrument (Fig. 1), comprising:
	a. first and second shaft members movable to one another (Fig. 1, ref nums 12 and 14);
	b. first and second jaw members extending distally from the at least one shaft member (Fig. 1, ref num 20 and 18 extending distally from ref nums 12 and 14, as shown there are two 20s and 18s), each of the first and second jaw members including an electrically-conductive tissue contacting surface (Fig. 1 and 2, ref num 22, para 0019, “the tips are configured for gripping tissue between opposed surfaces 22…a plating of an electrically and thermally conductive biocompatible material such as gold may be provided on the tip or extending along a portion of the length or the entire length of each tine”; para 0020, “bipolar forceps are shown”), wherein movement of the first and second shaft members relative to one another from an open position to a closed position moves the first and second jaw members relative to one another from a spaced-apart position to an approximated position for grasping tissue between the electrically-conductive tissue-contacting surfaces (para 0019, “tips are configured for gripping tissue between opposed surfaces 22”; para 0020, “proximal ends 16 [of the tines] are electrically connected…gripping pads 36 can be attached to each tine 12, 14 at a suitable location to aid a user in gripping the forceps during use”; para 008, “enabling a user to squeeze the tines together repeatedly to grasp tissue and release the tines to return to their rest position”); and
	c. a heat pipe (Fig. 3, ref num 50) including a proximal body portion (Figs. 3-4, ref num 58 is the proximal body portion) and a flattened distal portion (Fig. 3, ref num 56, para 0021, “the heat pipe can have a flattened…cross-section”), the proximal body portion extending through at least a portion of the at least one shaft member (as shown in Figs. 3 and 4, ref num 58 extends at least a portion of ref nums 12 and 14), and the flattened distal portion extending through at least a portion of the first jaw member (Fig. 3, ref num 56, as shown extends into the tip 20 on tine 12), the heat pipe configured to facilitate drawing heat proximally from the first and second jaw members (para 0022, “heat pipe is not limited to transferring heat from the tip to a heat sink displaced at a distance away from the tip”).
	Kirwan fails to teach the first and second shaft members are movable about a pivot.
	Ding teaches an analogous device (see at least Fig. 1), in which the device controls thermal damage by directing heat/fluid away from the jaw members/end effector assembly (abstract).  The device contains a first and second shaft (Fig. 1, ref num 110a and 110b) and an end effector/jaws assembly (Fig. 1, ref nums 114a and 114b).  The first and second shaft members are configured to pivot from one another via a pin (Fig. 1, ref num 111, para 0038), which then pivots the jaw members/end effector (para 0039).  This allows for the end effector assembly/jaw members to grasp the tissue (para 0008).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kirwan to include that the shaft members and jaws are pivotally coupled together, as it achieves the same desired effect of grasping the target tissue for treatment.

8.	Regarding Claims 4 and 14, Kirwan teaches the distal flattened portion of the heat pipe defines a spatula-shaped configuration (as shown in Fig. 6, the distal portion, i.e. the left side of the figure, defines a spatula configuration).

9.	Regarding Claims 5 and 15, Kirwan teaches the distal flattened portion of the heat pipe includes an upper surface defining a plane disposed in parallel orientation relative to a plane defined by the electrically conductive tissue-contacting surface of the first jaw member (as shown in Fig. 3 and 5, ref num 50 defines a plane that is parallel to a plane defined by tine 12 and tip 20).

10.	Regarding Claims 6 and 16, Kirwan teaches the heat pipe includes a cooling fluid disposed therein (Fig. 5, ref num 78, para 0024, “working fluid 78…heat transfer from the heat source, the forceps tip, to the working fluid…causes a phase change from liquid to gas…cooler condenser section causes the working fluid to travel”).

11.	Regarding Claims 7 and 17, Kirwan teaches the at least one shaft member includes an inner frame (Fig. 1, ref num 38) and an outer housing (as shown in Figs. 1 and 12, ref nums 12 and 14 both have an outer housing opposite of ref num 38), and wherein the proximal body portion of the heat portion extends through the outer housing (para 0022, “heat pipe can be disposed in a groove in an outer facing surface”) and at least one of: alongside, above, below, or through the inner frame (as shown in Figs. 3 and 4, ref num 50 is disposed through the inner frame, 38, within the groove, ref num 52, para 0021).

12.	Regarding Claims 8 and 18, Kirwan teaches a length of the distal flattened portion of the heat pipe is configured in accordance with the length of the electrically-conductive tissue contacting surface of the first jaw member (as shown in Fig. 3, ref num 56 has a length in which is with the length of ref num 20 on tine 12).

13.	Regarding Claims 9 and 19, Kirwan teaches a length of the heat pipe is configured in accordance with the length of the electrically-conductive tissue contacting surface of the first jaw member (as shown in Fig. 3, ref num 50 has a length in which is with the length of ref num 20 on tine 12).

14.	Regarding Claims 10 and 20, Kirwan teaches a cross-sectional area of the heat pipe is configured in accordance with an exposed surface area of the electrically-conductive tissue-contacting surface of the first jaw member (as shown in Figs. 3-5, ref num 50 has a cross-sectional area that is with the tip 20 on tine 12).
15.	Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kirwan and Ding, and further in view of Levine U.S. 2002/0016591 (herein referred to as “Levine”).
16.	Regarding Claims 2 and 12, Kirwan teaches the heat pipe defines an internal lumen extending therethrough (Fig. 5 and 7, ref num 76).
	Kirwan fails to teach the internal lumen is at least partially constricted in the distal flattened portion of the heat pipe.
	Levine teaches a device of analogous art (Fig. 1), in which the device contains at least one shaft member (Fig. 4, ref num 142, “tines”, two are shown), an end effector assembly (Fig. 1 and 4, ref num 12 and 14) and a heat pipe (Fig. 1, ref nums 18 and 20).  The heat pipes may be at least partially constricted within their lumen (see at least Fig. 3, distal end of ref nums 18 and 20, “such as by flattening the distal ends 29 of the pipes 18, 20).  This is to have the end effector assembly, or the jaws assembly be form integrally with the heat pipe (para 0025).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kirwan and included that the flattened portion be constricted in order to have an integrally formed device for use.
	
17.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kirwan and Ding, and further in view of Levine and Mucko U.S. 8,100,894 (herein referred to as “Mucko”).
18.	Regarding Claims 3 and 13, Kirwan as modified fails to teach the internal lumen is fully constricted in the distal flattened portion of the heat pipe.
	Mucko teaches a device of analogous art (see at least Fig. 1), that comprises at least one shaft (Fig. 1, ref nums 10, two of them shown), an end effector assembly (Fig. 2, ref num 16, two of them shown), and a heat pipe (Fig. 4, ref num 25).  The heat pipe as an internal lumen that may be fully constricted in its flattened portion (Col. 5, lines 23-33, “tube 32 comprises…a condensation end 41 that has been formed so as to be at a decrease diameter…a seal 50 is formed at the distal end of heat pipe 25…may comprise a pinched portion of tube 32”; Claim 1: “a heat pipe…comprises a reduced diameter portion”).  This is to receive the condensation and constrict the fluid (Col. 5, lines 55-60).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kirwan to include that the flattened portion of the heat pipe be constricted in order to prevent the fluid from flowing to unwanted areas of the device and to pass through the condensation portion of the device.

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L SHOULDERS whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L SHOULDERS/Examiner, Art Unit 3794